Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 29-32, 34-40, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Briand (US 20080011720) in view of Canourgues (US 9597750).
Regarding claim 24, Briand (US 20080011720)  teaches a method for producing a precoated steel sheet comprising the successive steps of: providing a precoated steel strip comprising a steel substrate having, on at least one main face ([0019] metal workpiece 1), a precoating, the precoating comprising a metallic alloy ([0019] surface coating 2), the metallic alloy layer being a layer of aluminum, a layer of aluminum alloy or a layer of aluminum-based alloy ([0019] surface coating containing aluminum); laser cutting the precoated steel strip so as to obtain at least one precoated steel sheet ([0010] laser cutting), the precoated steel sheet comprising a cut edge surface resulting from the cutting operation ([0032] edge of workpiece 1a after cutting, Fig. 1) the cut edge surface comprising a substrate portion and a precoating portion (Fig. 1 edge 1a having surface coating 2 and workpiece 1) and a thickness of the precoated steel sheet being comprised between 1 mm and 5 mm ([0025] thickness of between 0.5 and 4 mm) the laser cutting being carried out such that the laser cutting results directly in a reduced- aluminum zone of the cut edge surface, extending over an entire height of the cut edge surface and over a length smaller than or equal to a length of the cut edge surface (Fig.1  aluminum free area, 1a, shown to be smaller than the total length of the cut edge), a surface fraction of aluminum on the substrate region of the reduced-aluminum zone of the cut edge surface directly resulting from the laser cutting operation being comprised between 0.3% and 6% ([0039] after laser, eliminate aluminum greater than 1.2%) but is silent on the precoating comprising an intermetallic alloy layer and a metallic alloy layer extending atop the intermetallic alloy layer.
However, Canourgues teaches the precoating comprising an intermetallic alloy layer and a metallic alloy layer extending atop the intermetallic alloy layer (Col. 4 lines 5-10 intermetallic alloy topped by a metallic alloy).
Briand (US 20080011720)  and Canourgues are considered to be analogous to the claimed invention because they are in the same field of manufacturing steel sheets. It would have been obvious to have modified Briand (US 20080011720)  (US 20080011720)  to incorporate the teachings of Canourgues to have the intermetallic layer under the metallic layer to be able to provide a intermetallic layer while preventing  intermetallic areas that cause the onset of ruptures (Canourgues Col. 2 lines 35-45).
Regarding claim 29, Briand (US 20080011720) and Canourgues teach the method according to claim 24, and Briand (US 20080011720)  (US 20080011720)  teaches wherein the laser cutting is performed using a solid-state laser ([0030] the laser beam is generated by a laser generator of the CO2 type, Nd:YAG, diode or ytterbium-doped fibre type).
Regarding claim 30, Briand (US 20080011720) and Canourgues teach the method according to claim 29, and Briand (US 20080011720) teaches wherein the solid-state laser is an Nd:YAG type laser, a disk laser, a diode laser or a fiber laser ([0030] the laser beam is generated by a laser generator of the CO2 type, Nd:YAG, diode or ytterbium-doped fibre type).
Regarding claim 31, Briand (US 20080011720) and Canourgues teach the method according to claim 24, and Briand (US 20080011720)  (US 20080011720)  teaches wherein the thickness of the precoated steel sheet is comprised between 1.0 mm and 3.0 mm ([0025] workpiece thickness between 0.5 and 4 mm, preferably about 0.8 to 2.5 mm).
Regarding claim 32, Briand (US 20080011720)   and Canourgues teach the method according to claim 31, and Briand (US 20080011720)  (US 20080011720)  teaches wherein the thickness of the precoated steel sheet is comprised between 1.0 mm and 2.5 mm ([0025] workpiece thickness between 0.5 and 4 mm, preferably about 0.8 to 2.5 mm).
Regarding claim 33, Briand (US 20080011720) and Canourgues teach the method according to claim 24, and Briand (US 20080011720)  (US 20080011720)  teaches wherein the thickness of the precoating is comprised between 19 μm and 33 μm ([0023]the coating has a thickness of between 5 and 45 μm).
Regarding claim 34, Briand (US 20080011720)  (US 20080011720)  and Canourgues teach the method according to claim 24, but Briand (US 20080011720) is silent on wherein the reduced-aluminum zone extends over the entire length of the cut edge surface.
However, Canourgues teaches wherein the reduced-aluminum zone extends over the entire length of the cut edge surface (Col. 6 lines 32-37 the periphery 5 doesn’t retain the metal alloy layer 4).
It would have been obvious to have modified Briand (US 20080011720)  to incorporate the teachings of Canourgues to have the reduced-aluminum edge be the entire length of the cut edge surface so that the welded and heat treated parts have good corrosion resistance (Canourgues Col. 3 lines 1-4).
Regarding claim 35, Briand (US 20080011720)  and Canourgues teach the method according to claim 24, and Briand (US 20080011720)  teaches wherein the length of the reduced-aluminum zone is strictly smaller than the total length of the cut edge surface (Fig.1  aluminum free area, 1a, shown to be smaller than the total length of the cut edge).
Regarding claim 36, Briand (US 20080011720)  (US 20080011720)  and Canourgues teach the method according to claim 24, and Briand (US 20080011720)  (US 20080011720)  teaches a method for manufacturing a welded blank, comprising the steps of: producing a first and a second precoated steel sheet, at least one among the first and the second precoated steel sheets being produced ([0033] two aluminized steel workpieces that have been cut); butt welding the first and the second precoated steel sheets so as to create a weld joint between the precoated steel sheets and thus obtain a welded blank ([0033] joining two aluminized steel workpieces, Fig. 2 and 3), the butt welding step including a step of arranging the first and second precoated steel sheets in such a manner that the reduced-aluminum zone of at least one of the precoated steel sheets faces an edge of the other precoated steel sheet ([0028] two workpieces brought together with their edges butting each other to be welded).
Regarding claim 37, Briand (US 20080011720)  (US 20080011720)  and Canourgues teach the method according to claim 36, and Briand (US 20080011720)  (US 20080011720)  teaches wherein the welding is a laser welding operation ([0019] laser welding).
Regarding claim 38, Briand (US 20080011720)  (US 20080011720)  and Canourgues teach the method according to claim 36, but Briand (US 20080011720)  (US 20080011720)  is silent on further comprising, prior to the butt welding step, a step of removing, for each of the first and second precoated steel sheets, the metallic alloy layer in a removal zone adjacent to a reduced-aluminum zone of the respective precoated steel sheet and wherein during the butt welding step, the precoated steel sheets are welded at their edges where the metallic alloy layer has been removed.
However, Canourgues teaches further comprising, prior to the butt welding step, a step of removing, for each of the first and second precoated steel sheets, the metallic alloy layer in a removal zone adjacent to a reduced-aluminum zone of the respective precoated steel sheet (Col. 6 lines 59-65 layer 4 is removed by laser beam) and wherein during the butt welding step, the precoated steel sheets are welded at their edges where the metallic alloy layer has been removed (Col. 4 lines 45-50 butt welding on the edge the metal alloy is removed).
It would have been obvious to have modified Briand (US 20080011720)  (US 20080011720)  to incorporate the teachings of Canourgues to have the metallic alloy layer removed and butt welding the edges having the metallic layer removed so that the welded and heat treated parts have good corrosion resistance (Canourgues Col. 3 lines 1-4).
Regarding claim 39, Briand (US 20080011720)  (US 20080011720)  and Canourgues teach the method according to claim 38, but Briand (US 20080011720)  (US 20080011720)  is silent on wherein the removal of the metallic alloy layer is performed using a laser beam.
However, Canourgues teaches the removal of the metallic alloy layer is performed using a laser beam (Col. 6 lines 59-65 layer 4 is removed by laser beam).
It would have been obvious to have modified Briand (US 20080011720)  (US 20080011720)  to incorporate the teachings of Canourgues to have removal of the metallic alloy layer be performed using a laser beam so that the intensity or wavelength of the radiation emitted at the point of impact of the laser beam is measured, so that removal operation can be stopped by on these values (Canourges Col. 4 lines 35-45).
Regarding claim 40, Briand (US 20080011720)  and Canourgues teach the method according to claim 38, but Briand (US 20080011720)  is silent on wherein, during the removal step, the intermetallic alloy layer is left in the removal zone over at least a portion of its height.
However, Canourgues teaches wherein, during the removal step, the intermetallic alloy layer is left in the removal zone over at least a portion of its height (Col. 6 lines 32-37 the periphery 5 doesn’t retain the metal alloy layer 4 and retains intermetallic alloy layer 3).
It would have been obvious to have modified Briand (US 20080011720)  to incorporate the teachings of Canourgues to have the intermetallic alloy layer is left in the removal zone over at least a portion of its height to be able to provide a intermetallic layer while preventing  intermetallic areas that cause the onset of ruptures (Canourgues Col. 2 lines 35-45).
Regarding claim 43, Briand (US 20080011720)  and Canourgues teach the method according to claim 36, and Briand (US 20080011720)  teaches wherein, during the butt-welding step, the first and second precoated steel sheets are arranged in such a manner that the reduced-aluminum zone of at least one of the precoated steel sheets faces a reduced-aluminum zone of the other precoated steel sheet ([0028] two workpieces brought into a position with their edges butting each other are welded).
Regarding claim 44, Briand (US 20080011720)  and Canourgues teach the carrying out the method according to claim 36 in order to obtain a welded blank, but Briand (US 20080011720)  is silent on a method for manufacturing a press-hardened steel part comprising the successive steps of: heating the welded blank so as to obtain an at least partly austenitic structure in the precoated steel sheets forming the welded blank; hot forming the welded blank in a press to obtain a press-formed steel part; and cooling the steel part in the press so as to obtain the press-hardened steel part.
However, Canourgues teaches heating the welded blank so as to obtain an at least partly austenitic structure in the precoated steel sheets forming the welded blank (Col. 4 lines 60-65 confer a austentic structure on the steel); hot forming the welded blank in a press to obtain a press-formed steel part (Col. 4 lines 60-67 blank is hot deformed); and cooling the steel part in the press so as to obtain the press-hardened steel part (Col. 4 lines 60-67 blank is cooled).
It would have been obvious to have modified Briand (US 20080011720)  to incorporate the teachings of Canourgues to have a blank that in order to reduce the overall deformability of the welded joints after heat treatment (Canourgues Col. 2 lines 40-48).
Regarding claim 45, Briand (US 20080011720)  and Canourgues teach a method for manufacturing a steel part according to claim 44, but Briand (US 20080011720)  is silent on wherein the cooling rate is equal to or greater than a critical martensitic or bainitic cooling rate of the steel sheets.
However, Canourgues teaches wherein the cooling rate is equal to or greater than a critical martensitic or bainitic cooling rate of the steel sheets (Col. 5 lines 1-2 rate of cooling is above the critical rate for martensitic quenching).
It would have been obvious to have modified Briand (US 20080011720)  to incorporate the teachings of Canourgues to have the cooling rate be equal to or greater than a critical martensitic or bainitic cooling rate of the steel sheets in order to be able to use steel having good martensitic or bainitic- martensitic structures so as to obtain good mechanical properties (Canourgues Col. 10 lines 40-50).

Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Briand (US 20080011720) and Canourgues (US 9597750) as applied to claim 24 above, in view of Cretteur (US 10919117).
Regarding claim 25, Briand (US 20080011720)  and Canourgues teach the method according to claim 24, and Briand (US 20080011720)  teaches over the reduced-aluminum zone of the cut edge surface, the laser cutting is performed with an inert gas as an assist gas ([0029] gas shield used during welding), but is silent on with a laser cutting linear energy greater than or equal to 0.6 kJ/cm.
However, Cretteur teaches with a laser cutting linear energy greater than or equal to 0.6 kJ/cm (Col. 6 lines 35-40 linear welding energy greater than 0.3 kJ/cm).
Briand (US 20080011720) , Canourgues, and Cretteur are considered to be analogous to the claimed invention because they are in the same field of manufacturing steel sheets. It would have been obvious to have modified Briand (US 20080011720)  and Canourgues to incorporate the teachings of Cretteur to have linear energy greater than or equal to 0.6 kJ/cm in order to account for the thickness of the two sheets being welded (Cretteur lines 5-15).
Regarding claim 27, Briand (US 20080011720) , Canourgues, and Cretteur teach the method according to claim 25, and Braind teaches wherein the inert gas is chosen among nitrogen, helium, argon or mixtures of these gases ([0029] gas chosen from helium/argon mixtures or pure argon).
Regarding claim 28, wherein the laser cutting is performed using a CO2 laser ([0030] the laser beam is generated by a laser generator of the CO2 type).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Briand (US 20080011720) and Canourgues (US 9597750) as applied to claim 24 above, in view of Luzuis (US 20150034615).
Regarding claim 26, Briand (US 20080011720)  and Canourgues teach the method according to claim 24 but are silent on wherein the pressure of the assist gas is comprised between 2 and 18 bars.
However, Luzuis teaches the pressure of the assist gas is comprised between 2 and 18 bars ([0004] gas at a pressure of at least 3 bar).
Briand (US 20080011720) , Canourgues, and Luzuis are considered to be analogous to the claimed invention because they are in the same field of manufacturing steel sheets. It would have been obvious to have modified Briand (US 20080011720)  and Canourgues to incorporate the teachings of Luzuis to have the pressure of the assist gas comprised between 2 and 18 bars in order to have the gas be able to blow away melted material of the protective layer of the metal sheet (Luzuis [0004]).

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Briand (US 20080011720) and Canourgues (US 9597750)  as applied to claim 24 above, in view of Bruer (US 20160368094).
Regarding claim 41, Briand (US 20080011720)  and Canourgues teach the method according to claim 36, but are silent on wherein the laser welding is performed using a filler wire or powder addition.
However, Bruer teaches wherein the laser welding is performed using a filler wire or powder addition ([0010] filler wire for laser welding).
Briand (US 20080011720) , Canourgues, and Bruer are considered to be analogous to the claimed invention because they are in the same field of manufacturing steel sheets. It would have been obvious to have modified Briand (US 20080011720)  and Canourgues to incorporate the teachings of Bruer to have the laser welding performed using a filler wire or powder addition to reliably ensure the complete transformation of the weld seam into a martensitic structure (Bruer [0018]).
Regarding claim 42, Briand (US 20080011720) , Canourgues, and Bruer teach the method according to claim 36, but Briand (US 20080011720)  and Canourgues are silent on wherein the filler wire or powder contains austenite-forming alloying elements.
However, Bruer teaches wherein the filler wire or powder contains austenite-forming alloying elements ([0010] filler wire containing alloy elements to promote austenite molten bath).
It would have been obvious to have modified Briand (US 20080011720)  and Canourgues to incorporate the teachings of Bruer to have the filler wire or powder contains austenite-forming alloying elements to reliably ensure the complete transformation of the weld seam into a martensitic structure (Bruer [0018]).

Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Briand (US 20080011720)  and Canourgues (US 9597750)  as applied to claim 24 above, in view of Briand (US 20120012570).
Regarding claim 46, Briand (US 20080011720)  teaches a steel substrate portion having, on at least one face ([0019] metal workpiece 1), a precoating portion, the precoating portion including a metallic alloy layer portion ([0019] surface coating 2), the metallic alloy layer portion being a layer of aluminum, a layer of aluminum alloy or a layer of aluminum-based alloy ([0019] surface coating containing aluminum); a thickness of the precoated steel sheet being comprised between 1 mm and 5 mm ([0025] thickness of between 0.5 and 4 mm), and at least one laser cut edge surface extending between the faces of the precoated steel sheet and comprising a substrate region and at least one precoating region ([0032] edge of workpiece 1a after cutting, having a substrate region 1 and precoating region 2 Fig. 1), and the laser cut edge surface comprises a reduced-aluminum zone, extending over an entire height of the laser cut edge surface and over a length smaller than or equal to a length of the laser cut edge surface (Fig.1  aluminum free area, 1a, shown to be smaller than the total length of the cut edge), a surface fraction of aluminum on the substrate region of the reduced-aluminum zone of the cut edge surface directly resulting from the laser cutting operation being comprised between 0.3% and 6% ([0039] after laser, eliminate aluminum greater than 1.2%) but is
Briand (US 20120012570) teaches the precoated steel sheet comprising, on the laser cut edge surface, a plurality of solidification striations ([0066] plurality of striations of the cut edge).
Briand (US 20080011720) and Briand (US 20120012570) are considered to be analogous to the claimed invention because they are in the same field of manufacturing steel sheets. It would have been obvious to have modified Briand (US 20080011720) to incorporate the teachings of Briand (US 20120012570) to have a plurality of solidification striations in order to show the quality of the cut during a visul examination that is considered to be very satisfactory from an industrial standpoint (Briand (US 20120012570) [0066]).
Canourgues teaches the precoating comprising an intermetallic alloy layer and a metallic alloy layer extending atop the intermetallic alloy layer (Col. 4 lines 5-10 intermetallic alloy topped by a metallic alloy).
It would have been obvious to have modified Briand (US 20080011720) and  Briand (US 20120012570) to incorporate the teachings of Canourgues to have the intermetallic layer under the metallic layer to be able to provide a intermetallic layer while preventing  intermetallic areas that cause the onset of ruptures (Canourgues Col. 2 lines 35-45).
Regarding claim 47, Briand (US 20080011720), Briand (US 20120012570), and Canourgues teach the precoated steel sheet according to claim 46, but Briand (US 20080011720) and Briand (US 20120012570) are silent on wherein the reduced- aluminum zone extends over the entire length of the cut edge surface.
 However, Canourgues teaches wherein the reduced-aluminum zone extends over the entire length of the cut edge surface (Col. 6 lines 32-37 the periphery 5 doesn’t retain the metal alloy layer 4).
It would have been obvious to have modified Briand (US 20080011720) and Briand (US 20120012570) to incorporate the teachings of Canourgues to have the reduced-aluminum edge be the entire length of the cut edge surface so that the welded and heat treated parts have good corrosion resistance (Canourgues Col. 3 lines 1-4).
Regarding claim 48, Briand (US 20080011720), Briand (US 20120012570),  and Canourgues teach the method according to claim 24, and Briand (US 20080011720) teaches wherein the length of the reduced-aluminum zone is strictly smaller than the total length of the cut edge surface (Fig.1  aluminum free area, 1a, shown to be smaller than the total length of the cut edge).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        5/5/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761